In a negligence action, plaintiff appeals (1) from a judgment of the Supreme Court, Nassau County, entered May 11, 1961 after trial, in his favor for $2,687.17, based upon a jury’s verdict of $2,500; and (2) from an order of said court, dated July 7, 1961, which denied his motion to set aside the verdict on the ground that the amount thereof was inadequate (Civ. Prac. Act, § 549). Judgment reversed on the law and the facts, and a new trial granted, with *1080costs to abide the event, unless, within 30 days after entry of the order hereon, defendants shall serve and file a stipulation consenting to increase to $3,750 the amount of the verdict in plaintiff’s favor and to the entry of an amended judgment accordingly, with appropriate interest thereon and costs. If the defendants so stipulate, the judgment, as so increased and amended, is affirmed, without costs. The injury suffered by plaintiff was the amputation of the distal end of the left fourth finger. In our opinion, the jury’s award of $2,500 was inadequate compensation for such an injury. In view of this determination, the appeal from the order is dismissed, without costs, as academic. In any event no such order has been included in the record before us. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.